
	

116 S819 IS: Federal Communications Commission Reporting Modernization Act of 2019
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 819
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2019
			Mr. Moran (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To modernize the reporting requirement under the Telephone Consumer Protection Act of 1991.
	
	
 1.Short titleThis Act may be cited as the Federal Communications Commission Reporting Modernization Act of 2019. 2.TCPA enforcement report Section 227(h) of the Communications Act of 1934 (47 U.S.C. 227(h)) is amended to read as follows:
			
 (h)TCPA enforcement reportThe Commission shall submit an annual report to Congress regarding the enforcement during the preceding year of laws, regulations, and policies relating to robocalls and spoofed calls, which report shall include—
 (1)the number of complaints received by the Commission during the year alleging that a consumer received a robocall or spoofed call;
 (2)the number of citations issued by the Commission pursuant to section 503 during the year to enforce any law, regulation, or policy relating to a robocall or spoofed call;
 (3)the number of notices of apparent liability issued by the Commission pursuant to section 503 during the year to enforce any law, regulation, or policy relating to a robocall or spoofed call; and
 (4)for each notice referred to in paragraph (3)— (A)the amount of the proposed forfeiture penalty involved;
 (B)the person to whom the notice was issued; and (C)the status of the proceeding..
		
